Citation Nr: 9906558	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-09 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had a verified period of service from August 
1948 to April 1950.  

This claim came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the No. Little Rock, 
Arkansas Regional Office (RO), of the Department of Veterans 
Affairs (VA).

In December 1997, the Board REMANDED the claim for further 
development.  That development having been accomplished to 
the extent possible, the claim is ready for adjudication.

The appellant appeared and offered testimony before the 
undersigned Member of the Board, sitting at the RO, in July 
1997.  That hearing was conducted pursuant to the authority 
of the Chairman of the Board.  A transcript of the testimony 
is on file.


FINDINGS OF FACT

1. The appellant's service medical records, other than a post 
service physical to return to active duty, are not available 
and are presumed to have been destroyed in the 1973 fire at 
the National Personnel Record Center (NPRC).  

2.  All relevant available evidence obtainable and necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  Within 4 1/2 months after separation from service, the 
veteran received a physical examination to return to active 
duty, but was found unqualified for continued active duty due 
to an anxiety reaction disorder.

4.  Following a VA examination in March 1998, and, after a 
review of the available claims folder, the examiner diagnosed 
a current acquired psychiatric disorder, described as a 
chronic anxiety disorder. He opined that the veteran's 
anxiety disorder was reasonably traced to his period of 
service. 

5.  In view of the missing service records, VA medical 
records, the VA examiner's opinion in the March 1998 VA 
examination, and the lay statements on file, there is a 
reasonable possibility that the veteran's chronic anxiety 
disorder is related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a chronic anxiety disorder was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Finally, 
the Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

The veteran's service medical records are unavailable and 
presumed to have been lost in the 1973 fire at the National 
personnel Records Center (NPRC).  The claims file includes a 
September 1950 medical examination to return to extended 
active duty.  The examination conducted 4 1/2 months after his 
period of service, found the veteran physically unqualified 
for extended active duty due to an anxiety reaction disorder. 

There are no post service VA or private medical records 
indicating complaints or treatment for an anxiety disorder 
until a VA psychiatric examination in April 1996, nor is 
there any evidence indicating that the veteran sought any 
treatment for a chronic anxiety disorder post service for 
which records could be obtained.  He reported treatment in 
September 1950 for an anxiety reaction, and as a result was 
disqualified for additional active duty.  He was under no 
medication for anxiety.  The examiner noted a little tension, 
which was not great.  Some of the tension may have come from 
the fact hat his wife had her 3rd stroke the day before the 
examination.  He had this condition in service.  He reported 
that he was in the army for 89 days in 1943, and was 
discharged, but does not recall the reason.  He returned to 
the army and served from August 1948 until April 1950, when 
he was released to the ERC (enlisted reserve component).  He 
received a full discharge in December 1950 as a result of the 
aforementioned September 1950 examination.  

He was neatly dressed; somewhat underactive; but behavior and 
speech were normal; and, he was cooperative, and alert.  His 
mood indicated occasional depression, but there were no 
crying spells. Since his wife's recent stroke, he only lives 
day to day.  He could not interpret proverbs; thought process 
was normal; memory was fair; insight was superficial; and, 
judgment was fair.  He was oriented to person, place, and 
time. There were no hallucinations; delusions; schizophrenic 
trends; suicidal or homicidal ideations.  The diagnosis was 
generalized anxiety disorder, mild by history, and by 
examination.  

In a Travel Board hearing in July 1997, the veteran's 
representative noted that the veteran was examined 4 1/2 months 
after discharge from service, and was found disqualified to 
return to active duty due to an anxiety reaction disorder.  
The veteran testified that he first noticed anxiety problems 
in service.  He was nervous and worried too much.  He 
admitted that he did not know the actual meaning of anxiety, 
or what all the symptoms were. He had never been under 
medication for anxiety that he was aware of.  The condition 
had remained about the same since service.  

The claim was remanded by the Board in December 1997 for a 
complete psychiatric examination.

In a VA examination in March 1998, the examiner noted that 
the veteran reported no medical treatment, but indicated he 
took medication for nerves which he could not identify.  The 
claims file was not available at the time of the examination. 
The examiner noted that the examination was quite difficult 
as the veteran was a very poor historian.  He described his 
current functioning as, "not too bad."  When asked about 
anxiety problems, he did not know exactly what anxiety was.  
He did state that he was shaky when he got up in the morning.  
He sometimes worried but did not feel that he worried more 
than other people his age. His wife has had 3 cerebrovascular 
accidents and is paralyzed and he sometimes worried about 
her.  He has been married 53 years .  

The veteran was casually groomed, and fully cooperative.  
Some anxiety was noted, and the veteran's hands were held 
tightly clenched throughout part of the examination.  Speech 
was normal, and no dysphoria was noted.  The mood was of some 
anxiety with appropriate affect as to content.  His thought 
processes, associations, and logic were tight and no 
loosening of association or confusion was noted.  His memory 
was not impaired and he was oriented to person, place, and 
time.  There were no hallucinations; delusions; suicidal or 
homicidal ideations.  The diagnosis was anxiety disorder, not 
otherwise specified, and a GAF of 68.  

The examiner noted that he had difficulty providing the 
information requested by the remand as the claims file was 
not available to him.  Later that month, the examiner added 
an addendum to the examination.  He had received and reviewed 
the remand and the veteran's claim file.  He opined that the 
veteran had a generalized anxiety disorder.  The record 
indicated that the anxiety disorder existed in September 
1950.  The current chronic anxiety was thought to be 
reasonably traced to the in-service findings.  It was noted 
that the anxiety could have been present for years without 
requiring regular treatment.

In view of the missing service medical records, the 
statements that have been received, and the most recent 
opinion from a VA examiner, it is concluded that the evidence 
is in relative balance.  As such, with resolution of 
reasonable doubt in the appellant's favor, service connection 
for an anxiety disorder is granted.


ORDER

Service connection for an anxiety disorder is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals





- 6 -


- 6 -


